PER CURIAM.
The defendant was charged with first degree murder. After a plea of not guilty, a jury trial was begun. At the close of the evidence, the court reduced the charge to second degree murder. Thereafter, the jury returned a verdict of guilty of third degree murder, whereupon the court entered judgment thereon and imposed sentence. This appeal followed.
Defendant urges that the cumulative effect of three rulings of the trial court was such that there was error in denying his motion for a mistrial. Defendant does not urge that any one of the occurrences during the trial was such that error is demonstrated in the record.
We agree that none of the occurrences constitute reversible error. In addition, our reading of the record convinces us that defendant received a fair trial and that the proof of the defendant’s guilt was shown beyond a reasonable doubt. Defendant’s point directed to the sufficiency of the evidence to sustain a conviction is not well taken. See CrPR 3.490; Killen v. State, Fla.1957, 92 So.2d 825; and Coppottno v. State, Fla.App.1968, 223 So.2d 68.
Affirmed.